Citation Nr: 0500681	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
degenerative arthritis of the right knee.  

2.  Entitlement to an evaluation greater than 10 percent for 
degenerative arthritis of the left knee.  

3.  Entitlement to an evaluation greater than 20 percent for 
residuals of a right knee injury.  

4.  Entitlement to an evaluation greater than 30 percent for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1962.

Service connection for a bilateral knee condition was granted 
in a November 1975 rating decision.  A noncompensable (0 
percent) evaluation was assigned.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C. that granted a 10 percent evaluation for the 
bilateral knee condition.  The veteran filed a notice of 
disagreement in September 2002.  The RO issued a statement of 
the case in November 2002 and received the veteran's 
substantive appeal in December 2002.  

In April 2003, the RO assigned separate compensable 
evaluation for arthritis of the right and left knees.  Later, 
in July 2003, the RO assigned a 20 percent evaluation for the 
residuals of a right knee injury and assigned a 30 percent 
evaluation for residuals of a left knee injury with ACL tear 
and medial meniscus tear.   

However, as the veteran is in receipt of less than the 
maximum schedular rating for right and left knee 
disabilities, his case remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

FINDINGS OF FACT

1.  The veteran's residuals of a right knee injury are 
manifested by subjective complaints of daily knee pain, x-ray 
evidence of mild chondromalacia; but with full extension, 
flexion to 100 degrees and without objective evidence of 
instability or lateral subluxation.  

2.  The veteran's residuals of a right knee injury are 
manifested by an ACL and medial meniscus tear, effusion into 
the joint, positive anterior drawer test, full extension, and 
flexion to 100 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010 
(2004).  

2.  The criteria for an evaluation greater than 10 percent 
for degenerative arthritis of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5010.  
(2004).

3.  The criteria for an evaluation greater than 20 percent 
for residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5260, 5261 (2004).  

4.  The criteria for an evaluation greater than 30 percent 
for residuals of a left knee injury with ACL tear and medial 
meniscus tear have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In the present case, the veteran submitted his claim for an 
increased rating for his service-connected bilateral knee 
condition in January 2002.  In an October 2002 letter, the RO 
advised the veteran to provide recent treatment for the 
claimed conditions.  He was advised that VA would assist him 
in obtaining treatment records but that it was his ultimate 
responsibility to submit the evidence.  Later, in an August 
2003 letter pursuant to the VCAA, the RO advised the 
appellant of the responsibility to identify, or to submit 
evidence directly to VA.  He was further, advised that the RO 
would obtain any VA records or other identified medical 
treatment records.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notices 
in October 2002 and August 2003 substantially complied with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Board also finds that all necessary development has been 
accomplished.  Upon filing his claim in January 2002, the 
veteran stated that he received no medical treatment for his 
bilateral knee condition.  Nevertheless, the veteran was 
afforded VA examinations in April 2002 and March 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

Service connection for a bilateral knee condition was granted 
by the RO in November 1975.  A noncompensable evaluation was 
assigned.  In an April 1986 Board decision the Board denied a 
compensable evaluation for the service-connected disability.  

In January 2002, the veteran claimed that his bilateral knee 
condition had worsened.  

He was afforded a VA examination in April 2002.  Therein, the 
veteran stated that his knees "were gone".  He complained 
of constant bilateral knee pain.  He also claimed that the 
knees were unstable.  There were no complaints of weakness, 
fatigability, decreased endurance, incoordination, or flare-
up claimed.  Upon physical examination of the knees, there 
was no swelling, deformity or instability demonstrated.  He 
performed extension to 0 degrees and flexion to 120 degrees.  
There was no apparent weakness, fatigability, decreased 
endurance, or incoordination noted.  X-rays of the knees were 
normal.  The impression was persisting and increasing 
bilateral knee pain without a diagnosable disorder.  

The veteran underwent a VA orthopedic consult in November 
2002.  Therein, he stated that his left knee was more painful 
than the right.  He stated that he had fallen a lot in the 
past and then had pain and swelling.  Examination of the 
right and left knees revealed no evidence of edema or bony 
deformity.  Each knee demonstrated full extension and flexion 
to 100 degrees.  The veteran complained of right knee pain 
with Lochman's, McMurry's, anterior draw and medial/lateral 
stability tests.  He complained of left knee pain on the 
patella compression, Lochman's and anterior draw tests.  A 
MRI of the right knee showed mild chondromalacia, medial 
patellar facet degenerative changes in the posterior horn of 
the medial meniscus.  The ligaments and menisci were intact.  
A MRI of the left knee revealed an anterior cruciate ligament 
(ACL) tear with an effusion and a medial meniscal tear.  He 
was advised to follow-up with orthopedic surgery for the ACL 
tear.  He was prescribed ibuprofen, analgesic cream, and knee 
supports.  

Finally, the veteran was afforded another VA examination in 
March 2003.  Therein, he stated that his left knee was much 
worse than the right.  He stated that the left knee swelled 
once a month.  He had daily pain that was a 7/10.  He took 
Motrin to manage the pain.  He worked as a truck driver.  He 
had difficulty sitting with his knees flexed and some 
difficulty climbing up and down truck stairs.  He stated that 
the left knee buckled or gave away 2 or 3 times a month.  He 
denied any locking in the knee.  

Upon physical examination of the right knee, there was no 
effusion.  The knee was tender to palpation over the lateral 
aspect and the patella.  He had full extension to 0 degrees 
and flexion to 100 degrees, at which point he experienced 
some pain.  There was a negative anterior/posterior drawer 
test.  The left knee showed some mild effusion.  The knee was 
tender to palpation.  There was a positive anterior drawer 
test and some play.  He produced full extension to 0 degrees 
and flexion to 100 degrees, at which point he began to 
experience medial and patellar tenderness.  The veteran was 
advised to follow-up with orthopedic surgery for repair of 
the ACL tear.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

In evaluating the veteran's claim, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet.  
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R.  
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement. 

A.  Right Knee

The veteran is in receipt of a 20 percent evaluation for 
residuals of a right knee injury, evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, and a separate 10 percent 
evaluation for degenerative arthritis of the right knee, 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code, unless the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes.  When the limitation 
of motion in noncompensable, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Additionally, pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 60 
degrees, 0 percent; for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; and 
for flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 5 degrees, 0 percent; 
for extension limited to 10 degrees, 10 percent; for 
extension limited to 15 degrees, 20 percent; for extension 
limited to 20 degrees, 30 percent; for extension limited to 
30 degrees, 40 percent; for extension limited to 45 degrees, 
50 percent.

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee might be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, the VA General Counsel further explained that, to 
warrant a separate rating, the limitation of motion need not 
be compensable under Diagnostic Code 5260 or 5261; rather, 
such limited motion must at least meet the criteria for a 
zero-percent rating.  See 63 Fed. Reg. 56703 (1998).  Lastly, 
in VAOPGCPREC 9-2004, separate ratings under Diagnostic Codes 
5260 and 5261 may be assigned for disability of the same 
joint.  See 69 Fed. Reg. 59990 (2004).  

In this case, the veteran's right knee disability is 
manifested by x-ray evidence of chondromalacia, tenderness to 
palpation over the patella, limitation of motion, and 
objective evidence of pain on motion.  Extension of the knee 
was not limited during examination.  Flexion of the leg 
ranged from 100 to 120 degrees.  The Board notes that normal 
extension and flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plat II.  In this case, the veteran's 
flexion is limited to 100 to 120 degrees.  Pursuant to 
Diagnostic Code 5260, such limitation of motion would not 
warrant an evaluation greater than the 20 percent evaluation 
assigned.  

As an aside, the Board notes that flexion demonstrated during 
objective testing would not result in a compensable 
evaluation under Diagnostic Code 5260.  

With respect to the veteran's separate 10 percent evaluation 
for degenerative arthritis, the Board notes that a 10 percent 
evaluation is the maximum rating for degenerative arthritis 
affecting one major joint.  Hence, a higher evaluation is not 
warranted pursuant to Diagnostic Code 5010.  

Further, the facts of this case do not warrant a higher 
evaluation under the factors set forth in 38 C.F.R. §§ 4.40, 
4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The veteran's right knee disability does result in 
pain and objective evidence of tenderness to palpation.  
However, the evidence does not show that the right knee 
results in weakened movement, fatigability, incoordination, 
or excess movement of the joint.  



B.  Left Knee

The veteran is in receipt of a 30 percent evaluation for 
residuals of a left knee injury with ACL tear and medial 
meniscus tear pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and a separate 10 percent evaluation for degenerative 
arthritis of the left knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  

Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability of the knee.  Diagnostic Code 5257 is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  A 30 percent evaluation requires 
severe recurrent subluxation or instability.  38 C.F.R. § 
4.71a, Code 5257.   Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  

In VAOPGCPREC 23-97, the General Counsel of VA concluded that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 9-98 (1998), 63 
Fed. Reg. 56703 (1998), the VA General Counsel further 
explained that, to warrant a separate rating, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  Precedent 
opinions of the VA General Counsel are binding on the Board.  
See 38 U.S.C.A. § 7104(c).

In this case, the veteran's left knee is manifested by 
subjective evidence of daily pain, instability, and 
difficulty climbing stairs or sitting with the leg flexed.  
There is objective evidence of effusion into the joint, 
tenderness and a positive anterior drawer test.  The MRI 
revealed both an ACL and medial meniscus tear.  The Board 
notes, however, that the 30 percent evaluation pursuant to 
Diagnostic Code 5257 recognizes considerable impairment and 
is the highest available evaluation under that Diagnostic 
Code.  Similarly, the 10 percent evaluation based upon 
degenerative arthritis is also the highest possible 
evaluation under Diagnostic Code 5010.  

The Board notes that a higher evaluation is warranted in 
cases where there is ankylosis of the knee, when the 
disability is manifested primarily by extension limited to 30 
degrees or more, or when there is nonunion of the tibia and 
fibula.  38 C.F.R. § 4.71a, Diagnostic Codes 5261, 5262, and 
5256.  However, in this case, there is no evidence of 
ankylosis of the knee or nonunion of the tibia and fibula, 
and full extension of the knee has been consistently 
demonstrated upon objective examination.  Thus, it follows, 
that an evaluation greater than the 30 percent and 10 percent 
evaluations currently in effect, is not warranted.  

C.  Conclusion

Finally, the Board finds that the veteran's service-connected 
bilateral knee disabilities have never presented such an 
exceptional or unusual disability picture to render 
impractical the application of the regular schedular 
standards or to otherwise warrant referral of the case to the 
Director of the Compensation and Pension Service for the 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b).  For the foregoing reasons and bases, the Board 
finds that increased evaluations for the veteran's bilateral 
knee disabilities is not warranted.  In making these 
determinations, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

A rating in excess of 10 percent for degenerative arthritis 
of the right knee is denied.  

A rating in excess of 10 percent for degenerative arthritis 
of the left knee is denied.  

A rating in excess of 20 percent for residuals of a right 
knee injury is denied.  

A rating in excess of 30 percent for residuals of a left knee 
injury with ACL tear and medial meniscus tear is denied.   



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


